CONFESSION OF ERROR
PER CURIAM.
Manuel Perez appeals a trial court order denying his sworn motion for return of personal property seized by the police at the time of an arrest of another person. The state has filed a confession of error in this case which we must accept in light of the lack of evidentiary support for the trial court’s order and the legal precedent controlling motions for return of property seized by police during searches. See, e.g., §§ 790.08(3), 933.14(3), Fla. Stat. (1995); San Pedro v. *742Metro-Dade Police Dep’t, 583 So.2d 406 (Fia. 3d DCA 1991); Carneiro v. State, 464 So.2d 639 (Fla. 3d DCA 1985); Baker v. State, 343 So.2d 622 (Fla. 4th DCA), cert. denied, 348 So.2d 953 (Fla.1977). Thus, reversal is mandated so that Perez’s personal property can be returned to him.
Reversed.